Exhibit 12(a)(4) JF ASSET MANAGEMENT (Voting policy and corporate governance guidelines) Oct 2012 Edition JF Asset Management VOTING POLICY & CORPORATE GOVERNANCE GUIDELINES JFAM Corporate Governance Page 1 JF ASSET MANAGEMENT (Voting policy and corporate governance guidelines) Table of contents I Principles 3 II Policy and Procedures 4 III Voting Guidelines 6 Reports & Accounts 6 Dividends 6 Auditors 6 Boards 6 Directors 7 Non-Executive Directors 8 Issue of Capital 8 Mergers/Acquisitions 9 Voting Rights 9 Share Options/L-TIPs 10 Others 10 IV Activism 12 V Sustainability 13 JFAM Corporate Governance Page 2 JF ASSET MANAGEMENT (Voting policy and corporate governance guidelines) I. PRINCIPLES JF Asset Management (“JFAM”) is committed to delivering superior investment performance to its clients worldwide. We believe that one of the drivers of investment performance is an assessment of the corporate governance principles and practices of the companies in which we invest our clients’ assets and we expect those companies to demonstrate high standards of governance in the management of their business. We have set out below the principles which provide the framework for our corporate governance activity. Although the policies and guidelines set out in this document apply to Hong Kong and therefore principally concern accounts managed from the Hong Kong office, our colleagues in London, New York and Tokyo have similar standards, consistent with law and best practice in these different locations. 1. Fiduciary priority. Our clients appoint us to manage their assets in order to maximise the likelihood of meeting or exceeding their investment objectives at acceptable risk levels. Every decision to buy, hold or sell any security will be consistent with that overriding objective. 2. Evaluation. Our clients expect us, as their delegates, to monitor the governance of companies in which we have invested their assets. 3. Engagement. We encourage excellence in the management of companies through the considered application of our corporate governance policies and guidelines.We welcome consultation by companies with their leading shareholders on corporate governance issues. 4. Proxy voting. Company management is accountable to the shareholders, our clients.It is our responsibility to ensure this is recognised through the considered use of our clients’ votes. 5. Litigation and Joint Working Parties. JFAM will align itself with other shareholders, for example, by joining class action suits or working parties as local practice dictates, where we are convinced that this is in the best interests of our clients. 6. Disclosure. JFAM’s corporate governance guidelines and policies are available to clients and companies alike. We believe that they conform to best practice and we are prepared to discuss them openly with other interested parties. 7. Ongoing commitment. JFAM is committed to reviewing its corporate governance principles, policies and guidelines to ensure that they fully reflect our interpretation of best market practice. JF Asset Management JFAM Proxy Committee JFAM Corporate Governance Page 3 JF ASSET MANAGEMENT (Voting policy and corporate governance guidelines) II. POLICY and PROCEDURES JF Asset Management (“JFAM”) manages the voting rights of the shares entrusted to it as it would manage any other asset. It is the policy of JFAM to vote in a prudent and diligent manner, based exclusively on our reasonable judgement of what will best serve the financial interests of the beneficial owners of the security. 1. Proxy Committee The JFAM Proxy Committee has been established to oversee the proxy voting process in the Asia ex Japan region on an ongoing basis.It is composed of the Proxy Administrator and senior officers from the Investment, Compliance and Risk Management Departments. The main functions of the Proxy Committee are to review the Proxy Voting Guidelines (“Guidelines”) to ensure they are aligned with best practice; to determine the independence of any third-party vendor which it has delegated proxy voting responsibilities and to conclude that there are no conflicts of interest that would prevent such vendor from providing such proxy voting services prior to delegating proxy responsibilities; and to provide advice and recommendations on general proxy voting matters as well as on specific voting issues as they occur.The Proxy Committee may delegate certain of its responsibilities to subgroups composed of Proxy Committee members. It meets quarterly, or more frequently as circumstances dictate and its minutes are circulated to senior management including the Asia Risk Committee to whom it reports. 2. Voting As these Guidelines represent what we consider to be in the best financial interests of our clients, we would normally expect clients to allow us to use them as a template for voting. However, we recognise that in certain circumstances further analysis may be required. In view our overriding fiduciary duty to act in the best interest of our clients, the Guidelines are an indication only of JFAM’s voting policy.The portfolio manager has discretion to override the policy should individual circumstances dictate. Our Guidelines are primarily targeted at companies listed on main stock exchanges.It is sometimes difficult for smaller companies to apply the same corporate governance standards and we would look at any issues for such companies on a case-by-case basis.We would, however, encourage them to apply the highest possible standards of governance. For markets in Asia ex Japan, we will generally follow ISS recommendations for the routine and non-contentious nature agenda items at AGMs .To ensure we fulfil our fiduciary obligation to always act in our clients best interests, we will review each AGM notice to check whether there are any non-routine matters such as company reorganisations/ restructurings, takeover/ merger and senior management compensation plans included therein and we will also monitor to ensure voting recommendations proposed by ISS are in our clients’ best interest.If any such matters are identified then we will consider each one individually so that our clients’ best interests are served.The major routine matters in AGM are as follows: 1. Accept Financial Statement and Statutory Reports 2. Approve Dividend 3. Election and re-election of directors 4. Fix remuneration of directors 5. Appoint auditors and fix remunerations 6. Approve issuance of Equity or Equity-Linked Securities without pre-emptive rights JFAM Corporate Governance Page 4 JF ASSET MANAGEMENT (Voting policy and corporate governance guidelines) 7. Approve repurchase of shares (up to 20% of issued capital) 8. Authorise reissuance of repurchased shares Also, certain markets require that shares are blocked from trading in order to be tendered for voting purposes. In these instances, it may be in our clients’ best interests to abstain from voting in order to preserve the ability to trade. For these countries, a decision will be taken on a case-by-case basis by the research analyst in conjunction with the portfolio manager in order to determine how our clients’ best interests are served. To assist JFAM investment professionals with public companies’ proxy voting proposals, we have retained the services of an independent proxy voting service, Institutional Shareholder Services Inc. (ISS). ISS is assigned responsibility for various functions, which may include one or more of the following: coordinating with client custodians to ensure that all proxy materials are processed in a timely fashion; providing JFAM with a comprehensive analysis of each proxy proposal and providing JFAM with recommendations on how to vote each proxy proposal based on the Guidelines or, where no Guideline exists or where the Guidelines require a case-by-case analysis, on ISS’ analysis; and executing the voting of the proxies in accordance with Guidelines and its recommendation, except when a recommendation is overridden by JFAM, as described below.The Proxy Voting Committee has adopted procedures to recall shares on loan if a proposed major corporate event contemplates a shareholder vote to approve or to take other action. (The Proxy Voting Committee may determine: (a) not to recall securities on loan if, in its judgment, the negative consequences to clients of recalling the loaned securities would outweigh the benefits of voting in the particular instance or (b) not to vote certain foreign securities positions if, in its judgment, the expense and administrative inconvenience or other burdens outweigh the benefits to clients of voting the securities.)Situations can sometimes arise where more than one JFAM client invests in the same company or in which a single client may invest in the same company but in multiple accounts.In those situations, two or more clients, or one client with different accounts, may be invested in strategies having different investment objectives, investment styles, or portfolio managers.As a result, JFAM may cast different votes on behalf of different clients or on behalf of the same client with different accounts. In the event a JFAM investment professional makes a recommendation in connection with an override, the investment professional must provide the appropriate Proxy Administrator with a written certification (“Certification”) which shall contain an analysis supporting his or her recommendation and a certification that he or she (A) received no communication in regard to the proxy that would violate either the JPMorgan Chase (“JPMC”) Safeguard Policy or written policy on information barriers, or received any communication in connection with the proxy solicitation or otherwise that would suggest the existence of an actual or potential conflict between JFAM’s interests and that of its clients and (B) was not aware of any personal or other relationship that could present an actual or potential conflict of interest with the clients’ interests. 3. Engagement We regard regular, systematic and direct contact with senior company management, both executive and non-executive, as crucially important.We consider that these dialogues have been useful and plan to expand this approach. 4. Conflicts of Interest In order to maintain the integrity and independence of JFAM’s proxy-voting decisions, JPMorgan Chase (including JPMAM) has established formal barriers designed to restrict the flow of information between JPMC's securities, lending, investment banking and other divisions to JPMAM investment professionals. JFAM Corporate Governance Page 5 JF ASSET MANAGEMENT (Voting policy and corporate governance guidelines) Where a potential material conflict of interest has been identified, the Proxy Administrator, in consultation with the Proxy Committee, evaluates the potential conflict and determines whether an actual conflict exists.In the event that this is the case, they make a recommendation on how to vote the proxy. A record of such decisions is available to clients on request. Finally, it should be pointed out that this document is intended as an overview only. Specific issues should always be directed to your account administrator or portfolio manager. III. VOTING GUIDELINES 1. REPORTS & ACCOUNTS 1a. Annual Report Reports and accounts should be both detailed and transparent, and should be submitted to shareholders for approval. They should meet accepted reporting standards, and company accounts should employ Generally Accepted Accounting Practices (GAAP).Reports should meet with the spirit as well as the letter of reporting standards, including the most recent recommendations of the International Accounting Standards Board (IASB). The annual report should include a statement of compliance with relevant codes of best practice, in markets where they exist. Legal disclosure varies from market to market. If, in our opinion, a company’s standards of disclosure (whilst meeting minimum legal requirements) are insufficient in any particular area, we will inform company management of our concerns. Depending on the circumstances, we will either abstain or vote against the resolution concerned . Similar consideration would relate to the use of inappropriate accounting methods. 2. DIVIDENDS Proposals for the payment of dividends should be presented to shareholders for approval, and should be fully disclosed in advance of the meeting. We will vote against dividend proposals if we feel that payment of the proposed dividend would prejudice the solvency or future prospects of the company. 3. AUDITORS 3a. Auditor Independence Auditors must provide an independent and objective check on the way in which the financial statements have been prepared and presented. JFAM will vote against the appointment orre-appointment of auditors who are not perceived as being independent. 3b. Auditor Remuneration Companies should be encouraged to distinguish clearly between audit and non-audit fees.Audit fees should never be excessive. JFAM Corporate Governance Page 6 JF ASSET MANAGEMENT (Voting policy and corporate governance guidelines) 4. BOARDS 4a. Chairman & CEO JFAM believes that it is best practice for the roles of Chairman and Chief Executive Officer to be separate. 4b. Board Structure JFAM is in favour of unitary boards of the type found in Hong Kong, as opposed to tiered board structures. 4c. Board Size Boards with more than 20 directors are considered to be excessively large. 4d. Board Independence JFAM believes that a strong independent element to a board is essential to the effective running of a company. The calibre and number of non-executive directors on a board should be such that their views will carry significant weight in the board’s decisions. We believe that as a minimum, all boards should have at least three non-executive directors, unless the company is of such a size that sustaining such a number would be an excessive burden. JFAM will use its voting powers to encourage appropriate levels of board independence, taking into account local market practice. 4e. Board Committees Where appropriate, boards should delegate key oversight functions to independent committees.The Chairman and members of any Committee should be clearly identified in the annual report. 5. DIRECTORS 5a. Executive Director’s Remuneration Executive remuneration is and will remain a contentious issue, particularly the overall quantum of remuneration. JFAM will generally vote against shareholder proposals to restrict arbitrarily the compensation of executives or other employees. 5b. Director’s Liability In certain markets, this proposal asks shareholders to give blanket discharge from responsibility for all decisions made during the previous financial year. Depending on the market, this resolution may or may not be legally binding, and may not release the board from its legal responsibility. JFAM Corporate Governance Page 7 JF ASSET MANAGEMENT (Voting policy and corporate governance guidelines) JFAM will usually vote against discharging the board from responsibility in cases of pending litigation, or if there is evidence of wrongdoing for which the board must be held accountable. 5c. Directors over 70 JFAM considers that a similar standard of care should be applied to the selection of a director over 70 as would be applied to that of any other director, although we would expect to see such a director offer him or herself for re-election each year. 5d. Directors’ Contract Generally, we encourage contracts of one year or less and vote accordingly. 6. NON-EXECUTIVE DIRECTORS 6a. Role of Non-Executive Directors As stated earlier in these guidelines, JFAM believes that a strong independent element to a board is important to the effective running of a company. In determining our vote, we will always consider independence issues on a case-by-case basis, taking into account any exceptional individual circumstances, together with local markets’ differing attitudes to director independence. In order to help assess their contribution to the company, the time spent by each non-executive director should be disclosed to shareholders, as well as their attendance at board and committee meetings. Audit and Remuneration Committees should be composed exclusively of independent directors. 6b. Director Independence We consider that a director will generally be deemed to be independent if he or she has no significant financial, familial or other ties with the company which might pose a conflict, and has not been employed in an executive capacity by the company for at least the previous ten years. 6c. Multiple Directorships In order to be able to devote sufficient time to his or her duties, we would not normally expect a non-executive to hold more than five significant directorships at any one time. For executives, only one additional non-executive post would normally be considered appropriate without further explanation. 6d. Non-Executive Director Remuneration Non-executive directors should be paid but should not be awarded options. 6e. Bonuses for Retiring Directors and Internal Statutory Auditors JFAM will generally vote Against proposals for retirement bonuses which will be paid to retirees including one or more directors or statutory auditors designated by companies as an outsider. JFAM Corporate Governance Page 8 JF ASSET MANAGEMENT (Voting policy and corporate governance guidelines) 7. ISSUE OF CAPITAL 7a. Issue of Equity In most countries, company law requires that shareholder approval be obtained in order to increase the authorised share capital of the company. Proposals for equity issues will also specify whether pre-emptive rights are to be retained or suppressed or partially suppressed for the issue. As a general rule, JFAM believes that any new issue of equity should first be offered to existing shareholders on a pre-emptive basis. JFAM will vote in favour of increases in capital which enhance a company’s long-term prospects. 7b. Issue of Debt Reasons for increased bank borrowing powers are many and varied, including allowing normal growth of the company, the financing of acquisitions, and allowingincreased financial leverage. Management may also attempt to borrow as part of a takeover defence. JFAM will vote in favour of proposals which will enhance a company’s long-term prospects. We will vote against an increase in bank borrowing powers which would result in the company reaching an unacceptable level of financial leverage, where such borrowing is expressly intended as part of a takeover defence, or where there is a material reduction in shareholder value. 7c. Share Repurchase Programmes Boards may instigate share repurchase or stock buy-back programs for a number of reasons. JFAM will vote in favour of such programmes where the repurchase would be in the best interests of shareholders, and where the company is not thought to be able to use the cash in a more useful way. We will vote against such programmes when shareholders’ interests could be better served by deployment of the cash for alternative uses, or where the repurchase is a defensive manoeuvre or an attempt to entrench management. 8. MERGERS / ACQUISITIONS Mergers and acquisitions are always reviewed on a case-by-case basis by the investment analyst in conjunction with portfolio managers and, in exceptional circumstances, the Proxy Committee. Individual circumstances will always apply. However, as a general rule, JFAM will favour mergers and acquisitions where the proposed acquisition price represents fair value, where shareholders cannot realise greater value through other means, and where all shareholders receive fair and equal treatment under the merger/acquisition terms. JFAM Corporate Governance Page 9 JF ASSET MANAGEMENT (Voting policy and corporate governance guidelines) 9. VOTING RIGHTS JFAM believes in the fundamental principle of “one share, one vote”. Accordingly, we will vote to phase out dual voting rights or classes of share with restricted voting rights, and will oppose attempts to introduce new ones. We are opposed to mechanisms that skew voting rights, such as cumulative voting; directors should represent all shareholders equally, and voting rights should accrue in accordance with the shareholder’s equity capital commitment to the company. 10. SHARE OPTIONS / LONG-TERM INCENTIVE PLANS (L-TIPs) 10a. Share Options Best practice requires that share options be fully expensed, so that shareholders can assess their true cost to the company. The assumptions and methodology behind the expensing calculation should also be explained to shareholders. We will generally vote against the cancellation and re-issue, re-pricing, of underwater options. 10b. Long-Term Incentive Plans (L-TIPs) A Long-Term Incentive Plan (“L-TIP”) can be defined as any arrangement, other than deferred bonuses and retirement benefit plans, which require one or more conditions in respect of service and/or performance to be satisfied over more than one financial year. JFAM normally will vote in favour of schemes with keen incentives and challenging performance criteria, which are fully disclosed to shareholders in advance, and vote against payments which are excessive or performance criteria which are undemanding. 11. OTHERS 11a. Charitable Issues Charitable donations are generally acceptable, provided they are within reasonable limits and fully disclosed to shareholders. 11b. Political Issues JFAM does not normally support the use of shareholder funds for political donations, and would require the fullest explanation as to why this would be beneficial to shareholders. 11c. Poison Pills Poison pills, or shareholder rights plans, are designed to give shareholders of a target company the right to purchase shares of the acquiring company, the target company, or both at a substantial discount from market value. These rights are exercisable once a pre-defined “triggering event” occurs, generally a hostile takeover offer or an outsider’s acquisition of a certain percentage of stock. Corporations may or may not be able to adopt poison pills without shareholder approval, depending on the market. In reaching its voting position, the Committee has reviewed and continues to review current takeover events. However, it has concluded that there is no clear evidence that poison pills deter takeover offers or defeat takeover attempts and are, in fact, sometimes used as tools to entrench management. JFAM will generally vote against anti-takeover devices and support proposals aimed at revoking existing plans. Where anti-takeover devices exist, they should be fully disclosed to shareholders and shareholders should be given the opportunity to review them periodically. JFAM Corporate Governance Page 10 JF ASSET MANAGEMENT (Voting policy and corporate governance guidelines) 11d. Composite Resolutions Agenda items at shareholder meetings should be presented in such a way that they can be voted upon clearly, distinctly and unambiguously. We normally oppose deliberately vague, composite or "bundled" resolutions, depending on the context. 11e. Amendments to company articles i. Limitation on Directors’ Liability – review on a case by case basis ii. Changes in business activities/ Expansion of business line – generally vote For iii. Relaxation of Quorum Requirement - generally voteAgainst iv. Shares Repurchase at discretion of the Board of Directors – review on a case by case basis v. Changes of shareholders record date at discretion of the Board of Directors – generally voteAgainst JFAM Corporate Governance Page 11 JF ASSET MANAGEMENT (Voting policy and corporate governance guidelines) IV. ACTIVISM Activism Policy 1. Discharge of Responsibilities a) Our primary responsibility is to protect our clients’ interests and, as active managers, we therefore absolutely reserve the right to dispose of an investment where a company fails to meet our expectations. b) Our investment managers and analysts have explicit responsibilities for monitoring the companies in the universe of stocks from which clients’ portfolios are constructed. Whilst we attach considerable importance to meetings with management (and several hundred take place in Asia ex Japan each year), we also emphasise the benefits of fundamental research into companies in our investment processes. Industry research, balance sheet analysis and company news flow all have a role to varying degrees in our company monitoring. c) Our approach to dealing with conflicts of interest is described fully in our Corporate Governance Policies and Procedures. We seek to minimise conflicts by controlling information flows between different parts of JPMorgan Chase. Where a material conflict does arisewe require investors who make the voting decision to certify that they have acted solely in the clients’ best interests. 2. Monitor Performance Monitoring of company performance is a key part of our investment processes.We maintain a record of all private meetings held with companies. We regard these meetings as confidential and will not comment on them outside JFAM. 3. Evaluating and Reporting We are convinced that a strong governance culture leads ultimately to a better business and a better stock market rating. As investors we scrutinise companies’ governance policies as a part of our investment research and take comfort from good governance. 4. Intervening when necessary We do not normally intervene directly in the management of companies . However where a company has failed to meet our expectations and it is not clear what action is being taken to remedy the situation , but we believe the potential of the company still justifiesretention in our clients' portfolios , we will arrange to meet senior management in order to express our concerns. Intervention at companies is never publicised. In the small capitalisation end of the market , more aggressive intervention is more common , but still infrequent , as we may hold a significant percentage of a company's equity. JFAM Corporate Governance Page 12 JF ASSET MANAGEMENT (Voting policy and corporate governance guidelines) V. Sustainability Where JFAM engages with companies on broader social, environmental and sustainability issues, we have adopted a positive engagement approach. Thus, specific assets or types of assets are not excluded on purely social, environmental or ethical criteria (unless specifically requested by clients). Rather, analysts take such issues into account as part of the mainstream analytical process. Where appropriate, JFAM will also engage with company management on specific issues at company one-to-one meetings. This engagement activity can then be reported to clients as required. Where social or environmental issues are the subject of a proxy vote, JFAM will consider the issue on a case-by-case basis, keeping in mind at all times the best financial interests of our clients. It is anticipated that our sustainability program will continue to expand both in terms of scope and market coverage as client demand and availability of suitable resources dictate. In March 2007, JPMAM signed the Principles for Responsible Investment, an initiative of the UN Secretary-General. JFAM Corporate Governance Page 13
